— In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Williams, J.), dated April 24, 1987, which denied their motion to restore the action to the Trial Calendar and for a special trial preference.
*625Ordered that the appeal is dismissed as academic, with costs.
The order appealed from was vacated by a subsequent order of the same court (Hurowitz, J.), dated August 19, 1987 (see, Rodriguez v Aled Transp. Co., 147 AD2d 625 [decided herewith]). Bracken, J. P., Lawrence, Hooper and Sullivan, JJ., concur.